Citation Nr: 0335071	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-05 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excel of 80 
percent for patellochondromalacia of the left knee status, 
post arthrectomy and medial meniscectomy, for a period prior 
to July 5, 2000.

2.  Entitlement to a disability evaluation in excess of 10 
percent for patellochondromalacia of the right knee, status 
post meniscectomy, for a period prior to May 22, 2002.

3.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a total left knee arthroplasty, 
subsequent to September 1, 2001.

4.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a total right knee arthroplasty, 
subsequent to July 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims to 
increased disability ratings for his service-connected left 
and right knee disabilities.

In a July 2000 rating decision, the appellant was awarded a 
100 percent disability rating for his left knee disability 
from July 5, 2000, to August 31, 2001, under Diagnostic Code 
5055.  In a June 2002 rating decision, the appellant was 
awarded a 100 percent disability rating for his right knee 
disability from May 22, 2002, to June 30, 2003, under 
Diagnostic Code 5055, and a 30 percent disability rating 
under that diagnostic code effective from July 1, 2003.  The 
issues on appeal have been re-characterized to reflect more 
accurately the effect of these rating actions.

It is noted that the appellant has been awarded temporary 
total ratings for his right knee disability, pursuant to 
38 C.F.R. § 4.30, effective from June 9, 1995, to July 31, 
1995, and from February 22, 2000, to March 31, 2000.  In 
order to simplify the discussion of the right knee disability 
in this case, this decision will refer to the state of the 
appellant's right knee disability without regard to the 
temporary convalescent ratings.

The issues of entitlement to an increased evaluation for 
residuals of a total right knee arthroplasty, evaluated as 30 
percent disabling since July 1, 2003, and entitlement to an 
initial disability rating in excess of 10 percent for lumbar 
disc disease will be addressed in the Remand section of this 
document.
FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  Prior to July 5, 2000, the appellant's left knee 
disability was manifested by severe instability, pain, and 
limitation of extension of the leg to 5 degrees and 
limitation of flexion of the leg to 108 degrees.

4.  Prior to May 22, 2002, the appellant's 
patellochondromalacia of the right knee status post 
meniscectomy was manifested by frequent episodes of 
"locking" and pain.

5.  The residuals of the appellant's total left knee 
arthroplasty have been manifested by range of motion of his 
left knee from zero to 105 degrees with good strength and 
good stability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation 10 percent, but 
no higher, for a left knee disability based upon painful or 
limited motion, prior to July 5, 2000, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2003).

2.  The criteria for a disability evaluation in excess of 30 
percent for a left knee disability based upon instability or 
subluxation prior to July 5, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5055 (2003).

3.  The criteria for a 20 percent disability evaluation, but 
no higher, for the appellant's patellochondromalacia of the 
right knee status post meniscectomy prior to May 22, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5263 (2003).

4.  The criteria for an increased evaluation for residuals of 
a total left knee arthroplasty, evaluated as 30 percent 
disabling since September 1, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA medical records indicate that the appellant underwent a 
right knee arthroscopy and partial medial meniscectomy on 
June 9, 1995.

On June 15, 1995, the appellant was treated as a VA 
outpatient for complaints of progressive left knee pain.  He 
described the pain as a deep, aching pain and reported a 
history of multiple prior arthroscopic debridements of the 
left knee.  The range of motion of the left knee was from 
zero to 110 degrees with credits.  The knee was stable.  
There was joint line tenderness bilaterally and pain with 
patellar compression bilaterally.  Lachman's test was 
negative bilaterally.  Diagnoses included degenerative joint 
disease of the left knee with possible meniscal tear.

VA X-ray examination of the appellant's knees in December 
1997 showed moderate degenerative joint disease in the medial 
joint space of the left knee and mild degenerative joint 
disease in the medial joint space and moderate degenerative 
joint disease in the patello-femoral joint space of the right 
knee.

In a July 22, 1998 letter, M. L., D.C., (Dr. L.) stated that 
the appellant had undergone nine knee surgeries between 1965 
and 1995.  Dr. L. had treated the appellant since June 1998 
and had reviewed the appellant's VA medical records.  Dr. L. 
stated that the appellant's bilateral knee condition was 
severe and included cartilage disease and moderate 
instability.

In June 1999 the appellant was examined by J. A., D.O., (Dr. 
A.).  The appellant had bilateral leg complaints.  He 
reported a history of nine knee surgeries.  He had chronic 
pain in his knees.  On examination, there were knee scars 
bilaterally, but the appellant had apparent full range of 
motion at the knee and ankle bilaterally.  Muscle strength 
was 5/5 throughout the lower extremities.  

A VA operative report indicates that, on February 22, 2000, 
the appellant underwent an arthroscopic partial medial 
meniscectomy of the right knee for a tear of the medial 
meniscus.  The appellant reported a three-month history of 
daily locking and catching of his right knee.  He had a 
positive McMurray's test medially and was tender to palpation 
over the medial posterior horn of the medial meniscus.

On April 6, 2000, the appellant was treated as a VA 
outpatient for complaints of mild medial right knee pain, 
which had caused him to fall.  The range of motion of his 
right knee was from zero to 125 degrees.  The incisions were 
clear dry and intact.  The diagnosis was right knee status 
post arthroscopic partial medial meniscectomy.

On June 29, 2000 the appellant was treated as a VA outpatient 
for a pre-operative physical therapy evaluation of his left 
knee.  The appellant was able to extend his knee to 5 degrees 
and flex it to 108 degrees.  At a surgical preoperative 
evaluation, the appellant complained of frequent swelling of 
his left knee and severe pain across the joint line.  On 
examination by a certified physician assistant, the alignment 
of the appellant's left knee was neutral.  Well-healed scars 
were noted medially and anteriorly medially.  There was no 
effusion.  Tenderness was noted on the medial joint line and 
the lateral joint line.  McMurray's test was positive.  The 
range of motion of the left knee was from zero to 130 
degrees.  The impression was advanced arthritis of the left 
knee with internal derangement and locking.  X-ray 
examination of the left knee revealed prominent spurring of 
the superior patella but no real subchondral sclerosis or 
other findings to suggest osteoarthritis.  There was some 
edema around the knee but no effusion.  No focal bony 
abnormalities were otherwise noted.

The report of a July 2000 VA hospitalization indicates that 
the appellant presented for a left total knee replacement for 
left knee degenerative joint disease with significant amounts 
of pain.  The appellant underwent a left total knee 
arthroplasty (TKA) on July 6, 2000.

VA X-ray examination of the appellant's knees in July 2001 
showed that the total knee replacement in the appellant's 
left knee looked good with no loosening.  The prosthetic 
device appeared to be in place.  Sclerotic changes were 
present over the patella.  The patella was in a good place.  
Capping of the femoral condyle by the prosthetic device was 
noted.  Alignment appeared to be satisfactory.  The 
appellant's right knee showed minimal degenerative joint 
disease.  There were degenerative changes with joint space 
narrowing involving the medial compartment as well as between 
the patella and femur joint space.  The intercondylar 
eminence was prominent.

At a July 2001 VA joints examination, the examiner noted that 
the appellant's left knee had a well-healed 10-inch midline 
scar and a +2/4 effusion was present at the left knee.  There 
was no swelling of the right knee.  The appellant was able to 
bring his knees into full extension, and, even with a 5-pound 
weight on each ankle, he was able to do so five times.  The 
range of motion of his left knee was from zero to 105 
degrees.  The range of motion of his right knee was from zero 
to 115 degrees.  The appellant had good stability of both 
knees and had no real point tenderness to palpation over the 
knees.  On the right knee, he did have a +2/4 subpatellar 
crepitation of the knees.  The appellant stated that without 
consideration of his spine disorder, he would probably be 
able to work and get along.  

On December 6, 2001, the appellant was treated as a VA 
outpatient for evaluation of his left knee.  He was noted to 
be doing well with respect to his left knee TKA.  He 
complained that his right knee locked up continuously.  The 
appellant had to manipulate it to unlock it.  Physical 
examination of the right knee showed a healed incision over 
the anterior medial joint line.  McMurray's test was 
positive.  There was no laxity, and the appellant had full 
range of motion of the knee.  X-ray examination of the right 
knee showed degenerative changes with joint space narrowing 
involving the medial compartment and between the patella and 
femur joint space as well.  Periarticular osteophytes were 
also present.  Intercondylar eminence was prominent.  The 
impression was mild degenerative joint disease of the right 
knee with probable internal derangement and probable torn 
medial meniscus.

VA X-ray examination of the appellant's right knee in January 
2002 showed moderate osteoarthritic changes involving all 
three compartments.  The diagnosis was osteoarthritis.

On April 1, 2002 the appellant was treated as a VA outpatient 
for complaints that his right knee locked up continuously.  
The appellant had to manipulate it to unlock it.  The 
appellant's pain sounded acute and mechanical.  McMurray's 
test on the right knee was positive.  There was no laxity of 
the right knee, and the appellant had full range of motion of 
the right knee.  X-ray examination of the right knee showed 
moderate osteoarthritic changes involving all three 
compartments.  The diagnoses were right knee meniscal tear 
and early degenerative joint disease.  The appellant was 
scheduled for a partial medial meniscectomy on April 12, 
2002.  On April 8, 2002, VA physicians decided that an 
arthroscopic examination would not be beneficial to the 
appellant.

The report of a May 2002 VA hospitalization indicates that 
the appellant presented for a right total knee replacement 
with a right knee that locked up continuously.  The appellant 
had to manipulate it to unlock it.  The appellant's pain 
sounded acute and mechanical and conservative treatment with 
an arthroscopy was planned initially but cancelled in favor 
of a total knee replacement because of increased risk to the 
appellant with multiple surgeries.  The appellant underwent a 
right total knee arthroplasty on May 22, 2002.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); 
see also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that 
VA regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In an April 2002 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claims, 
specifically evidence of greater disability that would 
satisfy the rating criteria regarding knee disabilities.  The 
RO also informed the appellant that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The SOC and the subsequent Supplemental 
Statement of the Case (SSOC) described the evidence that was 
used in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SOC and the SSOCs 
informed the appellant of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the RO has obtained VA 
treatment records, records from private physicians whom the 
appellant has identified, and records from the State of 
Florida Department of Children and Families.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examination to the appellant in July 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's right knee disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2003).


1.  Left knee prior to July 5, 2000

Prior to July 5, 2000, the appellant's left knee disability 
was rated as 30 percent disabling under Diagnostic Code 5010-
5257.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  The 
hyphenated diagnostic code in this case indicates that 
arthritis due to trauma under Diagnostic Code 5010 is the 
service-connected disorder, and recurrent subluxation or 
lateral instability of the knee under Diagnostic Code 5257 is 
a residual condition.  Under Diagnostic Code 5257, a 30 
percent rating requires impairment of the knee with severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).  No higher disability 
rating is available under Diagnostic Code 5257.

The Board has considered other diagnostic codes, which 
provide for disability ratings greater than 30 percent.  
Diagnostic Code 5055 provides that following the one-year 
period of a total rating after a total knee replacement 
(TKR), a 60 percent rating is to be assigned if the 
replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  Here, the 
appellant's symptoms prior to July 5, 2000, were not 
analogous to those of Diagnostic Code 5055.  For that period, 
the appellant's left knee was shown to be stable and to have 
full or nearly full range of motion.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for instability or subluxation of the 
left knee prior to July 5, 2000.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5010 for painful or 
limited motion of the knee and Diagnostic Code 5257 for 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2003); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Therefore, the Board will consider whether the appellant is 
entitled to a separate disability rating under Diagnostic 
Code 5010 for traumatic arthritis of the left knee.  

Under Diagnostic Code 5010, arthritis due to trauma is rated 
on limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned for limitation of flexion to 60 
degrees.  A 10 percent evaluation is warranted for limitation 
of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).  Diagnostic Code 5261 provides a zero percent 
disability rating where extension of the leg is limited to 5 
degrees and a 10 percent disability evaluation for limitation 
of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  The worst range of motion of the 
appellant's left knee recorded prior to July 5, 2000, was 
limitation of flexion to 108 degrees and limitation of 
extension to 5 degrees.  The appellant's left knee disability 
therefore does not meet the criteria for a compensable rating 
under the limitation of motion codes.

However, under Diagnostic Code 5003, where degenerative 
arthritis is established by X-ray findings and limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  Limitation of motion must be confirmed by objective 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, the appellant did 
show limitation of motion in his left knee prior to July 5, 
2000.  Further, the appellant consistently complained of 
constant pain in his left knee and has regularly taken pain 
medication.  The regulations recognize that painful motion is 
an important factor of disability and is productive of 
disability.  38 C.F.R. § 4.59 (2002).  It is the intention of 
the regulations to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Id.  
Resolving doubt in the appellant's favor, the Board finds 
that, prior to July 5, 2000, the appellant is entitled to a 
separate 10 percent disability rating for painful and limited 
motion of his left knee under Diagnostic Code 5010.  Because 
the appellant does not have symptoms beyond painful motion 
and crepitus, the preponderance of the evidence is against a 
disability rating greater than 10 percent for limitation of 
motion his left knee prior to July 5, 2000.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating for limitation of motion of the 
left knee considers the appellant's functional loss, pain, 
and weakness resulting from his left knee disability prior to 
July 5, 2000.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the appellant has surgical scars on 
his left knee.  Outpatient treatment records have 
consistently noted that the scars are well healed.  There is 
no indication that the scars are tender.  Although the 
appellant has limitation of function of his left knee, these 
symptoms have been attributed to structural instability and 
arthritis, not to his scars.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scars on the appellant's left knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  From the date of the appellant's increased 
rating claim, which was received in June 1995 until July 
2000, the appellant did not require any period of 
hospitalization for his service-connected left knee 
disability.

It is undisputed that the appellant's service-connected 
disability had an adverse effect on his employment prior to 
July 5, 2000, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


2.  Right knee prior to May 22, 2002

Prior to May 22, 2002 the appellant's right knee disability 
was evaluated as 10 percent disabling under Diagnostic Code 
5259 for removal of the semilunar cartilage that is 
symptomatic.  No higher disability rating is available under 
that diagnostic code.  The Board has considered other 
diagnostic codes, which provide for disability ratings 
greater than 10 percent.  Under Diagnostic Code 5258, 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  Under Diagnostic Code 5257, a 20 percent 
rating is assigned for knee impairment manifested by moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating requires impairment of the knee with severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).

In this case, the evidence shows that prior to May 22, 2002, 
the appellant has frequent episodes of locking of the right 
knee and pain in the right knee.  These symptoms are 
consistent with a 20 percent disability rating under 
Diagnostic Code 5258.  Diagnostic Code 5258 does not provide 
for a higher disability rating.  The appellant does not meet 
the criteria for a 30 percent disability rating under 
Diagnostic Code 5257 because there is no evidence of severe 
recurrent subluxation or lateral instability.  The July 1998 
letter from Dr. L. indicates that the appellant had only 
moderate instability.  The appellant showed good stability in 
his right knee at a July 2001 VA examination.  VA outpatient 
treatment in December 2001 and April 2002 showed no laxity of 
the right knee.

With regard to other diagnostic codes, there is no evidence 
of ankylosis to warrant a compensable rating under Diagnostic 
Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2003).  There is no evidence of limitation of flexion of the 
leg to 60 degrees to warrant a compensable rating under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).  There is no evidence of limitation of extension 
of the leg to 10 degrees to warrant a compensable rating 
under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  There is no evidence of 
weakness and insecurity in weight-bearing to warrant a 
compensable rating under Diagnostic Code 5263 for acquired, 
traumatic genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (2003).  Finally, there is no evidence of painful 
motion to warrant a compensable disability rating under 
Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the appellant has surgical scars on 
his right knee.  Outpatient treatment records have 
consistently noted that the scars are well healed.  There is 
no indication that the scars are tender.  Although the 
appellant has limitation of function of his right knee, these 
symptoms have been attributed to structural problems and 
arthritis, not to his scars.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scars on the appellant's right knee.

Accordingly, the Board finds that the evidence supports a 20 
percent disability rating for the appellant's right knee 
disability prior to May 22, 2002, but that the preponderance 
of the evidence is against a disability rating greater than 
20 percent.


3.  Left knee since September 1, 2001

Since September 1, 2001, the appellant's left knee disability 
has been rated 30 percent disabling under Diagnostic Code 
5055, which is the minimum rating following the one-year 
period of a total rating after a TKR.  Diagnostic Code 5055 
provides that, a 60 percent rating is to be assigned if the 
replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion the knee disability is to be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2003).  The appellant does not 
have chronic residuals consisting of severe painful motion or 
weakness in his left knee.  At the July 2001 VA joints 
examination, the appellant has shown range of motion of his 
left knee from zero to 105 degrees with good strength.  He 
had good stability in his left knee.  Similarly, it would not 
be more favorable to the appellant to rate his left knee 
disability under Diagnostic Code 5256, 5261, or 5262.  The 
appellant does not have ankylosis of the left knee as 
required for a disability rating under Diagnostic Code 5256.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  The 
appellant has not shown extension of the leg limited to 30 
degrees as required for a 40 percent disability rating under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  Nor does the appellant have symptoms analogous 
to nonunion of the tibia and fibula with loose motion 
requiring a brace, as required for a 40 percent evaluation 
under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2003).  Accordingly, the preponderance of the 
evidence is against a disability rating greater than 30 
percent for the appellant's residuals of a total left knee 
arthroplasty.


ORDER

A 10 percent rating, but no higher, for the appellant's left 
knee disability manifested by painful motion and limitation 
of motion prior to July 5, 2000, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a disability rating greater than 30 percent 
for the appellant's left knee disability manifested by 
instability prior to July 5, 2000, is denied.

A 20 percent rating, but no higher, for patellochondromalacia 
of the right knee status post meniscectomy prior to May 22, 
2002, is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an increased evaluation for residuals of a 
total left knee arthroplasty, evaluated as 30 percent 
disabling since September 1, 2001, is denied.


REMAND

The issue of entitlement to an increased evaluation for 
residuals of a total right knee arthroplasty, evaluated as 30 
percent disabling since July 1, 2003, is not yet ready for 
appellate review.  An October 2002 Supplemental Statement of 
the Case (SSOC) indicates that the appellant would be 
scheduled for a VA joints examination to evaluate the 
severity of his right knee disability at that time; however, 
the report of that examination in not contained in the claims 
folder.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

With regard to the issue of entitlement to an initial 
disability rating in excess of 10 percent for lumber disc 
disease, in an April 2002 rating decision, the RO granted 
service connection for lumbar disc disease and assigned a 10 
percent disability rating effective from August 31, 1998.  In 
November 2002 the RO received the appellant's notice of 
disagreement regarding the 10 percent disability rating.  No 
statement of the case (SOC) has been provided on this issue; 
so, the appellant has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand this issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following:

1.  With regard to the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for lumber 
disc disease, the RO should undertake any 
development indicated by the record.  The 
appellant and his representative should 
be furnished a statement of the case and 
given the opportunity to respond thereto.  
The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely an adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

2.  The RO should obtain a copy of a June 
2003 VA joints examination.  If no such 
examination was conducted at that time or 
thereafter, the appellant should be 
afforded a VA joints examination to 
evaluate the severity of his service-
connected residuals of a total right knee 
arthroplasty.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



